March 2, VIA EDGAR The United States Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 Subject:Nationwide Life Insurance Company SEC File No. 333-160418 Ladies and Gentlemen: On behalf of Nationwide Life Insurance Company (“Nationwide”), we are filing Pre-Effective Amendment No. 3 to the registration statement indicated above for the purpose of registering the Market Preservation Investment (the “MPI”), an index-based investment option available in certain Nationwide variable annuity contracts. This filing is being made electronically via EDGAR in accordance with Regulation S-T. A copy of an original power of attorney document authorizing certain persons to execute the registration statement and amendments thereto, on behalf of Nationwide, is attached hereto as Exhibit 24.An original power of attorney is on file with Nationwide.Nationwide will maintain manually executed copies of the registration statement. On July 2, 2009, Nationwide filed an initial registration statement for the MPI.On September 1, 2009, Nationwide received your written comments.On September 28, 2009, Nationwide filed Pre-Effective
